DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Amendment filed 10 November 2020 is acknowledged.  Claim 11 has been cancelled.  Claim 8 has been amended.  Claims 1-10 and 12-18 are pending.  Claims 1-7, 15, and 17 remain withdrawn from consideration.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 is recited as being dependent on now-cancelled claim 11.  A claim may not be dependent on a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “The OLED of claim 11.”  Claim 11 has been cancelled.  Accordingly, it is unclear as to which claim claim 12 depends upon for the recitation of its additional subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation, “wherein the organic layer comprises a light emitting layer.”  This limitation is recited in claim 8, off which claim 10 depends, at the beginning of the fifth clause, “wherein the organic layer comprises a light emitting layer.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (“Energy Transfer from Exciplexes to Dopants and its Effect on Efficiency of Organic Light-Emitting Diodes,” hereinafter Park) in view of Jou (US Patent Application Publication 2008/0074034, hereinafter Jou ‘034), both of record.
With respect to claim 8, Park teaches (FIGs. 1) an organic light-emitting diode (OLED) substantially as claimed, comprising:
an anode (ITO) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15);
a cathode (Al) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15); and
an organic layer (TAPC:ReO3, TAPC, CBP, B3PYMPM, and B3PYMPM:Rb2CO3) which is disposed between the anode (ITO) and the cathode (Al) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15),
wherein the organic layer (TAPC:ReO3, TAPC, CBP, B3PYMPM, and B3PYMPM:Rb2CO3) comprises a light emitting layer (CBP and B3PYMPM), a hole 2CO3) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15),
wherein the light emitting layer (CBP and B3PYMPM) comprises a hole-transporting host (CBP) and an electron-transporting host (B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15);
wherein the hole-transporting host (CBP) and the electron-transporting host (B3PYMPM) form an exciplex together (p. 124519-1, col. 2, ln, 10-24), where the energy difference between a singlet energy and a triplet energy of the exciplex is less than 0.3 eV (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15); and
wherein max of photoluminescence of the exciplex is about 450 nm or less (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
Examiner notes that Park teaches a hole-transporting host (CBP) and an electron-transporting host (B3PYMPM) comprising the same materials as disclosed for Applicant’s hole-transporting host and electron-transporting host.  It is noted that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches an identical chemical structure, the properties which disclosed and/or claimed are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (FED. Cir. 1990).  Accordingly, Park also teaches the claimed energy difference between a singlet energy and a triplet energy of the exciplex less than 0.3 eV, and the claimed max of photoluminescence of the exciplex about 450 nm or less, because Park teaches a hole-transporting host and an electron-transporting host having a same composition as the disclosed hole-transporting host and electron-transporting host.

wherein the light emitting comprises a fluorescent dopant; and
wherein the fluorescent dopant has a singlet energy which is lower than the singlet energy of the exciplex.
However, Jou ‘034 teaches employing either a phosphorescent dopant or a fluorescent dopant (e.g. C545T; [0032, 0048]) to an emission layer to affect the spectra of illuminated light ([0030]).  This fluorescent dopant (C545T) is the same as disclosed by Applicant, and accordingly will have the same properties including a singlet energy which would be lower than the singlet energy of the exciplex.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the light emitting layer of Park comprising a fluorescent dopant such that the fluorescent dopant would have a singlet energy which is lower than the singlet energy of the exciplex as taught by Jou ‘034 to affect the spectra of illuminated light.

With respect to claim 9, Park teaches wherein the hole-transporting host and the electron-transporting host satisfy the following relational expressions 1 and 2:
(1) Lowest unoccupied molecular orbital (LUMO) energy of the hole-transporting host (CBP) is greater than LUMO energy of the electron-transporting host (B3PYMPM) by more than 0.2 eV (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15) and

It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the hole-transporting host and the electron-transporting host of Park and Jou ‘034 would inherently have the property of a lowest unoccupied molecular orbital (LUMO) energy of the hole-transporting host is greater than LUMO energy of the electron-transporting host by more than 0.2 eV; and a highest occupied molecular orbital (HOMO) energy of the hole-transporting host is greater than HOMO energy of the electron-transporting host by more than 0.2 eV because the hole-transporting host and the electron-transporting host are made of the same materials as disclosed.
With respect to claim 10, Park teaches wherein the organic layer (TAPC:ReO3, TAPC, CBP, B3PYMPM, and B3PYMPM:Rb2CO3) comprises a light emitting layer (CBP and B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).

With respect to claim 16, Park and Jou ‘034 teach a lighting device substantially as claimed, comprising the OLED according to claim 8 (Park, p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15; Jou ‘034, [0030, 0032, 0048]).

With respect to claim 18, Park and Jou ‘034 teach a display apparatus substantially as claimed, comprising the OLED according to claim 8 (Park, p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15; Jou ‘034, [0030, 0032, 0048]).

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park and Jou ‘034 as applied to claim 11 above, and further in view of Kim et al. (US Patent Application Publication 2008/0074038, hereinafter Kim ‘038) of record.
With respect to claim 12, Park and Jou ‘034 teach the device as described in claim 11 above, with primary reference Park teaching the additional limitation with the exception of the additional limitation the electron transport layer (B3PYMPM:Rb2CO3) comprises an electron-transporting material (B3PYMPM) that is the same as the electron-transporting host (B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
Thus, Park is shown to teach all the features of the claim with the exception of wherein the hole transport layer comprises a hole-transporting material that is the same as the hole-transporting host.
However, Kim ‘038 teaches a hole transporting host and a hole transporting layer preferably including a same material ([0023]).  This simplifies the device by reducing the In re Leshin, 227 F.2d 197 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole transport layer of Park and Jou ‘034 comprising a hole-transporting material that is the same as the hole-transporting host as taught by Kim ‘038 to simplify the device by reducing the number of materials required, and as a matter of selecting a known material combination on the basis of their suitability for the for intended use as a hole-transporting material and a hole-transporting host.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park and Jou ‘034 as applied to claim 8 above, and further in view of Boerner et al. (US Patent 5,955,836, hereinafter Boerner ‘836).
With respect to claim 13, Park and Jou ‘034 teach the device as described in claim 8 above with the exception of the additional limitation wherein the hole-transporting host, the electron-transporting host, and the fluorescent dopant are mixed at a molar ratio in the range of 100:30 to 300:1 to 100.
However, Boerner ‘836 teaches mixing a hole-transporting host and an electron transporting host to form a light-emitting exciplex to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low 
Further, it would have been obvious to one of ordinary skill in the art to optimize the molar ratio and arrive at the claimed limitation because the molar ratio is a result effective variable.  Varying the molar ratio affects the illuminative properties of the organic light-emitting diode.  Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole-transporting host, the electron-transporting host, and the fluorescent dopant of Park and Jou ‘034 mixed as taught by Boerner ‘836 and Jou ‘034 to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage; and to form the mix of Park, Jou ‘034, and Boerner ‘836 at a molar ratio in the range of 100:30 to 300:1 to 100 to affect the illuminative properties of the organic light-emitting diode.
Further, the specification contains no disclosure of either the critical nature of the claimed molar ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 14, Park and Jou ‘034 teach the device as described in claim 8 above, with Park teaching the additional limitation wherein the hole-transporting host (CBP) and the electron-transporting host (B3PYMPM) are in a combination selected from TCTA:3TPYMB, TCTA:BmPyPB, and CBP:B3PYMPM (CBP:B3PYMPM; p. 124519-1, col. 2, ln, 10-24).
Thus, Park is shown to teach all the features of the claim with the exception of wherein the hole-transporting host and the electron-transporting host are mixed.
However, Boerner ‘836 teaches mixing a hole-transporting host and an electron transporting host to form a light-emitting exciplex to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage (col. 1, ln. 59 – col. 2, ln. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole-transporting host and the electron-transporting host of Park and Jou ‘034 mixed as taught by Boerner ‘836 to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage.

Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive.

Park teaches (FIG. 1) a light emitting layer (CBP and B3PYMPM), wherein the light emitting layer comprises a hole-transporting host (CBP) and an electron-transporting host (B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15) as set forth in the above rejection.  For the purposes of applying the prior art, the light emitting layer is a bi-layer comprising the CBP layer and the B3PYMPM layer.
Applicant argues (remarks, p. 6) that Park also discloses that the exciplex formation of CBP and B3PYMPM in the light emitting layer can significantly reduce the efficiency of the OLEDs.  Park only discloses that the exciplexes are formed at the EML/ETL interface in the device.  Examiner respectfully disagrees.
Although Park observes that the exciplex between CBP and B3PYMPM reduces the efficiency of the OLED, Park then investigates means to reduce this inefficiency (p. 124519-5, col. 2, ln. 15-29).  Regardless of whether a reduction in efficiency occurs because of the exciplex, an exciplex is extant between the hole-transporting host (CBP) and the electron-transporting host (B3PYMPM) of the bi-layer light emitting layer (CBP and B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).  Accordingly, Park satisfies the limitation wherein the hole-transporting host (CBP) and the electron-transporting host (B3PYMPM) form an exciplex together (p. 124519-1, col. 2, ln, 10-24) as claimed.
Applicant argues (remarks, p. 7) that the light emitting layer (EML) and the electron transporting layer (ETL) of Park are distinctive and different layers.  Park therefore teaches away from the claimed invention.  The light emitting layer of Park 
The light emitting layer of Park is a bi-layer comprising the CBP layer and the B3PYMPM layer.  Even if these layers are distinct and different, claim 8 does not require that the light emitting layer be a single, uniform, or homogeneous layer.  The bi-layer light emitting layer of CBP and B3PYMPM having an exciplex formed therebetween, and thus within said bi-layer light emitting layer, satisfies the claims as presently recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893